Title: To John Adams from James Lloyd, 27 April 1815
From: Lloyd, James
To: Adams, John


				
					
					Boston April 27. 1815
				
				Mr Lloyd has the honor to acknowledge the receipt of Mr Adams respected favor of the 22nd. ult. and the interesting enclosure it communicated from Colo. Smith.—None of the inhabitants of the United States are entitled to more of the respect of the American Republic, than the Citizens of New York, for the enlightened, and patriotic regard, they give to the extension, and expansion, of those unrivalled advantages, which the bounty of the giver of  every good gift has either accorded to them; or placed within their easy attainment.—On this head Mr Ld, had intended to have dilated more fully.—but he has delayed it until he is on the point of leaving town for Rhode Island for a few days & will not retain the letter of Colo. S until his return.—Future Generations will witness  the City of New York as the central Point of an immense chain of water communication from Hudsons Bay to the Gulf of Mexico—flowing through regions of unbounded wealth and power and of countless numbers, and along with it, may also witness the Amer. Republic, or its successor, the mistress not only of the Ocean, but of the World.—The news of the day creates much speculation.—That the military mania and talent of the effective pawn of the French nation should induce it to prefer King Stork, to King Log, is perhaps not incredible, but the denouement of the Drama appears to complete for the time of its enacting.—Mr Lloyd has the honor to present to Mr Adams his most respectful compliments.
				
					
				
				
			